Title: John Adams to Charles Adams, 23 November 1794
From: Adams, John
To: Adams, Charles


          
            Dear Sir
            Philadelphia Nov. 23. 1794
          
          Although you have not informed me, of the Result of your Examination at Albany, I shall venture to address this Letter to a Councillor at Law.
          You will see by your public Papers tomorrow The Address of the Senate to the President in Answer to his Speech, and his Reply. I wish to know the Sensations and Reflections, both of one Party and the other in New York upon both.
          I have Suffered Some Anxiety on your Account least you should be in Want of the Necessary. I should have Sent you Some before now if I had possessed any: but really I have been & am still confoundedly pinched. Within the two first Weeks of December I shall send you, enough for present Use, if I can get any for myself. If the House should trifle with their Appropriation Bill as they have

sometimes done, I shall be puzzled for Sometime: but you may depend upon its coming in the Course of the Winter.
          I should be glad to hear from you as often as your Affairs will permit you to write to your / Affectionate
          
            John Adams
          
        